Title: From John Adams to Boston Patriot, 18 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs
					Quincy, August 18, 1809.
				
				 Amsterdam, November 17, 1780—wrote to Congress: “From the time of the arrival of my commission,
I have been constantly employed in forming acquaintances, making enquiries, and asking advice; but am sorry
to be obliged to say, that hitherto I see no certain prospect
of borrowing any money at all.For some years past, all the information I could obtain
from this country, led me to think that America had
many friends in it, and that a considerable sum of money
might be borrowed here, provided application was made
to Dutch houses, of old families and numerous connections. And after my arrival here, I had the opinion of
persons, who, I had every reason to believe, knew it best,
that if proper powers should arrive from the thirteen
United States, money might be had. But now, when all
agree that full powers have arrived, I do not find the same
encouragement. This nation has been so long in the
habit of admiring the English, and disliking the French;
so familiarized to call the English the natural ally, and
France the natural enemy of the republic, that, though
the circumstances are greatly altered, it must be a work
of time to eradicate these prejudices. Add to this, the
little decision and success which has appeared in the conduct of the affairs of America and her allies, and the series of small successes which the English have had for the
last twelve months: the suspense and uncertainty in which
men’s minds have been held respecting the accession of the Dutch to the armed neutrality: and at last the publication of some papers taken with Mr. Laurens: the part
the Stadtholder has acted, and the angry memorial of sir
Joseph York concerning them: all these things together
have thrown this nation into a state of astonishment, confusion and uncertainty, to such a degree, that no house
to which I have yet thought it prudent to apply, dares to
undertake the trust.The times are critical indeed. The question will be
decided in a few days, whether the republic shall join the
northern confederation or not. Four Provinces have
voted for it. Two others have voted in such a manner,
that their deputies may agree to it: and most men say it
will be decided by a plurality. The King of England demands a disavowal of the Amsterdam project, and the
punishment of the Regency. They will not be punished,
nor their conduct disavowed. The King of England,
therefore, must take such measures as he shall think his
dignity and the essential interests of his people require.
What these will be, time alone can discover. Many think
he will declare war. But more are of a different opinion.
Congress who have been long used to contemplate the
characters and the policy of this king and his ministers,
will see that they are now pursuing towards this republic,
the same maxims which have always governed them.
Their measures in America, for many yean, were calculated to divide the many from the few, in the towns of
Boston, New-York, Philadelphia and Charleston: next,
to divide the provinces from their capitals: and then to
divide the rest of the continent from those provinces which
took, the earliest, a decided part. Their plan now, is to
divide the people of Amsterdam from their Burgomasters,
and to single out Mr. Van Berckel for the fate of Barneveldt, Grotius, or De Witt: to divide the other cities of
Holland from Amsterdam: and the other provinces of
the republic from Holland. But they will succeed no
better in this country, than in America: and their conduct bids fair to make Mr. Van Berckel the most respected
and esteemed of all the citizens.In the present critical state of things, a commission of a
minister plenipotentiary would be useful here. It would
not be acknowledged. Perhaps not produced publicly,
except in case of war. But if peace should continue, it
would secure its possessor the external respect of all. It
would give him a right to claim and demand the prerogatives and privileges of a minister plenipotentiary, in case
any thing should occur that might require it: it would
make him considered as the centre of American affairs,
and it would assist, if any thing can assist a loan. I ought
not to conclude without observing, that it would not be
safe for Congress to draw for money here, until they shall
receive certain information that their bills can be honored.
There are bills arrived, which, if Mr. Franklin cannot
answer them, must be protested.1780, November 18th—“Mr. Adams’s presents compliments to Mr. Ceresier; thanks him for his obliging letter, and the Translation of General Howe. Will answer
the letter soon. Encloses him two pamphlets, the largest
of which Mr. Adams is sorry to be obliged to aft. Mr.
Cerisier to return, as he has no other copy. Enclosed are
also some papers, which were written in great haste. If
Mr. Cerisier can make any use of any part of them, without mentioning names, they are at his service. Mr. Adams, however, requests the return of them, as he has no
copies.”1780, November 18th—wrote again to Mr. Cerisier: “I
have received the letter you were so good as to write me,
on the 15th of this month. The translation of the Narrative of General Howe cannot fail to have a good effect,
at this critical moment. The final independence of America is as certain as a decree of the destinies. The only
question is, how much blood shall be shed, and how long
mankind shall be unnecessarily embroiled in the quarrel,
and how many nations shall be injured and insulted by
one? It is plain that General Howe studiously avoids
giving any information to the rest of mankind, which can
shew the weakness of his country, and the strength and
unanimity of America, but such as was absolutely necessary for his own vindication. Yet, enough appears to
shew his opinion, and to convince any impartial reader.
It is astonishing, that any sensible man should still be of
opinion, that there is either light or integrity in the British
ministry. The whole history of the Court of St. James’s,
for these twenty years, proves that they have had the narrowest views, and been actuated by the meanest passions.
They have betrayed a total ignorance of the temper, character, principles and views of America, France, Spain,
Holland, Russia, Sweden and Denmark. They have discovered a constant contempt of truth, justice, liberty and
humanity. In short, they have shewn themselves ignorant
of every thing that statesmen ought to know, except the
character of their master, and the degree to which corruption may be carried in their nation; and this last knowledge has been, or will be the ruin of themselves, their
master and nation altogether.Your advertisement, and your observations on American credit, I shall expect with impatience, as they will undoubtedly throw much light upon our affairs. You may
depend upon me, sir, for any little assistance I may be able
to afford you, in your virtuous labors in the cause of
mankind. I have written for General Burgoyne’s Narrative, but have not yet received it. As soon as it comes,
it shall be sent to you.This republic will very soon have its eyes opened upon
its interest and duty. I have had too long and too painful experience of the British cabinet, and their conduct,
not to know, that when they use a language like that of
sir Joseph Yorke’s memorial, they mean a great deal.
It will not long be in the power of any man, to think so
favorably as some do, or pretend to do.1780, November 19—wrote to London: “The bundle by Mr. B. I received, and one or two parcels since.
Yesterday I received the newspapers, and yours of the
14th. I wish to know how sir Joseph Yorke’s memorial
is considered among you. Will they declare this republic
in rebellion? or not?—Whenever my Lord Hillsborough
has charged faction and cabal, it has been followed by outlawry, charges of rebellion, and declarations of war.
Poor Arnold! Where are his laurels? So much for attempting to convert the tory ladies! I wonder not, that
there is no exultation.—A poor crippled piece of frail
mortality, hobbling on crutches, can no longer be an active soldier. Will he go out again? If he does, he will
meet riflemen and hunters. This defection is not so
shocking as the example of the son of the Count of Egmont, who delivered up to the Spaniards, that very
Brussells, where the citizens had formerly dipped their
handkerchiefs in his father’s blood, in order to preserve
the precious drops. It must have been a bargain to march
a body of men into some position to be surrendered up.
As to a body of three thousand men, or their officers being corrupted! I know better.Can you discover whether Mr. Laurens had a commission as plenipotentiary? or only to negociate a loan? This
is a material question.”1780,
November 19th—wrote to Mr. William Lee, at
Brussells: “I am honored with your’s of the 15th. The
relaxation of Mr. Laurens’s confinement is owing entirely
to the ministry getting information, that the opposition
intended to make a motion about him. This would have
made so much noise, and excited so many speculations,
that they had reason to dread it.
Ten thousand men, if to be found, will not repair the
waste made by sickness and the sword, in North America
and the West Indies, last year. But they will not obtain
half the number.There cannot be three greater absurdities, than the
three systems you mention: As to the last, I believe you
are mistaken. I never suspected any such system: I am
sure the conduct was not calculated upon any such principle.A zeal for the union of the thirteen States, is, in my
opinion, one of the first duties of every American citizen.
For although I am of opinion, that all the thirteen, if they
were rent into two or three divisions, would still maintain
their independence; yet there would be too much hazard of Britain prevailing over some of the weakest; and
if she should not prevail over any, yet the different divisions of the continent would soon be at war with each
other.The resolves of the associations (in England) merit attention; but I scarcely think the debates worth reading.
Even the idol Fox is as crude, indigested, and little to be
depended on in American affairs, as the ministry. Nothing in England merits the attention of an honest American, or a lover of liberty, but the committees: yet so
many ignorant and unprincipled men get credit there,
that I see no prospect of their doing any thing well. Sir
Joseph Yorke’s memorial is a curiosity; it is a masterpiece! We shall see how this measure will end. Whether this republic will join the maritime confederacy, I
know not. If they do not, it will be wholly owing to
this memorial; and the British ministry will have answered one of their ends. But this will not content them.
The King of England having declared war against Mr.
Van Berckel and the Burgomasters of Amsterdam, must
go on and support the dignity of his character. If any
man, or men, whom he has charged with faction, cabal,
sacrificing general interests to private views, violations of
the law of nations, disturbance of the peace, &c. are ever
forgiven, I shall be mistaken.Is not Arnold an acquisition? A cripple, hobbling on
two crutches? charged with peculation? reprimanded at
the head of the army? and likely to be prosecuted at
common law? flying from justice and vengeance? Nothing can be a fuller proof of weakness, than such miserable
shifts of bribery and treachery. The meanness of it will
make them despised by all men.”1780, Nov. 20th—wrote to Mr. Luzac: “I have
received your obliging letter, and a dozen copies of ‘the
Pensees,’ (i.e. the Abridgment of Pownal’s Memorial.)
I am much obliged to you for these copies, and for an
excellent preface, which is worth more than the book. I
should be glad to pay for a couple of dozen more of these
pamphlets. They come out in the critical moment, to do good, if ever. If the impression they make now should
not be deep, it will sink deeper e’relong—for I see plainly,
by a certain memorial, that the King of England and his
ministers, have in their hearts, war against this republic.
Join or not join the armed neutrality, it will come, if after
a long experience those characters, I have not mistaken
them. They do not charge faction, cabal, &c. &c. but
in earnest.”1780, November 20th—wrote to the Baron Van Der Capellen: “I have the honor to enclose a small pamphlet,
lately published, which in this critical moment, may do
some good. The hour draws nigh when this republic is
to determine whether it will acceed to the armed neutrality; but let their determination of that question be as it
will, if they do not disavow the conduct of Amsterdam,
and punish Mr. Van Berckel and the Burgomasters, the
King of Great Britain has threatened, and if I am not deceived by his past conduct, he will attempt to carry his
threat into execution. If he declares war, or, which is
more probable, commences hostilities, without a declaration, it will be on pretence of an insult and an injury,
committed by beginning a correspondence and a treaty
with his subjects in rebellion: although they were at that
time as completely in possession of an independence and
a sovereignty, as England or Holland were. I hope for
the honor of your answer to the proposal I made you, by
the time limited, and am with the utmost respect, &c.”1780, November 24—wrote to Dr. Franklin: “The
letter which your excellency did me the honor to write
me, on the 13th, is received, and I have accordingly accepted the bills, and shall draw upon your excellency
about the time they become payable, for money to enable me to discharge them, provided I should not succeed
in my endeavors to borrow it here. I have hitherto no
prospect at all. When I first arrived here, I had such informations as made me believe that a sum of money
might be had upon the credit of the United States. But
the news from Carolina and New-York, and the West-Indies, but above all the affair of the Burgomasters and Sir Joseph Yorke’s memorial, have struck a panic, which
must have time to wear off. At present, I meet with only
one gentleman who thinks that any thing can be done,
and I fear that he (Mr. De Neufville) deceives himself.1780, Nov. 25th—wrote to Congress: “It is now
certain, that the States General have, by a plurality of
five provinces, determined to accede to the maritime confederation. Zealand and Guilderland have agreed to it
too, but upon condition of a warranty of the possessions
of the republic. If the intention of Sir Joseph Yorke
was to intimidate their High Mightinesses from this measure, he has missed his aim. Nor will the conduct of the
Burgomasters of Amsterdam be disavowed, nor Mr. Van
Berckel nor his accomplices be punished. We shall see
how the British ministry will disentangle themselves from
this perplexity. All these things, however, so far from
aiding our affairs in this country, seem to have put an
entire stop to them for the present. The nation is trembling for their commerce, their money in the British funds,
and their East and West India possessions; and no man
dares engage in a measure that may in some degree increase the alarm. The bills upon Mr. Laurens, those of
them at least that have arrived, I have accepted, upon an
assurance of Dr. Franklin, that in case I should not be able
to borrow the money by the time they become payable,
I may draw upon him for it. I think Congress will perceive the danger of drawing any more, until they shall
receive intelligence from me, that the money is ready.
The choice of a house is a point of so much importance,
that I could not justify making it, without the most mature investigation and reflection. Not only the success of
the negociation will depend upon it, but the political
consequences of it will be important. I have made every
enquiry, and several proposals; but all have been politely
declined. There are two houses which I believe would
accept it: but these, although respectable, are so far
from the first order, that I should be sorry to fix upon
either, if I could see a prospect of gaining one of an higher
rank. I am told, that opening the loan now would injure us exceedingly. But I know not what to judge. I
have found so many opinions mistaken, that in this country I cannot judge which are well founded. Fear is the
second passion in minds governed by avarice. As long,
therefore, as the English misrepresentations can make
people here believe, that there is a possibility of conquering
America, or of our returning to the government of England, so long we shall find little credit here.”1780, November 25th—wrote again to Congress by another opportunity: “The Prince was ill advised when
he undertook what he was not obliged to do, in producing Mr. Laurens’s papers; which he did too in a manner
justly offensive to the United States. It was the part of
sir Joseph Yorke to have produced them, not to the Prince,
but to their High Mightinesses. His Serene Highness, therefore, in this work of superrogation, gave himself the air
of an instrument of Sir Joseph, which has not at all recommended him to the Dutch nation. But Sir Joseph,
or his master, have committed a greater mistake, in presenting that intemperate memorial. It is said, that he
pleads positive orders; but many believe, that if he had
such positive orders, he procured them from his court,
and that the memorial was prepared at the Hague, and
adjusted to the state of parties and politics in the republic.
Be this as it may, both the Prince and the ambassador
have missed their aim; and the publication of Mr. Laurens’s papers has had a contrary effect from what they expected and intended. The republic, however, is in an
embarrassed situation. The prince has a decided inclination for England. He has the command of armies and
navies, and the gift of so many offices, that his influence
is astonishing, even among the nobility and all the higher
families. Besides this, the clergy are very generally devoted to him, and their influence among the populace is very
great; so that there is great danger, that the republic
will not be able to exert its real strength, even in case England should continue their hostilities. I say continue,
because it is certain, that by repeated violations of territory, as well as by innumerable captures of innocent vessels, hostilities have been long since began.It is the opinion of many here, that without the discovery of Mr. Laurens’s papers, the republic would not have
acceded to the armed neutrality. As this great confederation is now determined, we shall see what will be its
effects. The Empress of Russia is not of a character to
be trifled with. Yet I think the English will not respect
the new arrangement. They will violate the principles
of it, at least towards the Dutch, and risque a war with
all the maritime powers of the world at once, rather than
relinquish America, and agree to the principle of free
ships, free goods.”1780, November 27—wrote to London: “I have received yours of the 14th and 23d, with their enclosures,
and thank you for both. Things are coming to an extremity that philanthropy would wish to avoid. But thus
it ever was in similar cases. A free nation corrupted becomes a society of ——. Angels fallen retain nothing
but immortal hate. Come out of her, my people, says a
good book.“This republic has determined to acceed to the armed
neutrality; but most of the Provinces, and indeed most
of the cities of Holland, will disavow the negociation of
Amsterdam; but they cannot punish Van Berckel and his
accomplices, because they are a limb of the sovereignty.
Singling him out, will make him the most conspicuous
and most respected of the citizens. But this is the ministerial method of making great men. In this way, Wilkes,
Hancock and Adams were made very famous.—What
will government do with the armed neutrality? Will
they charge Russia, Sweden and Denmark, with faction,
sedition, cabal and rebellion? Why do they not demand,
that count Panin and his accomplices should be punished?”1780, November 30—wrote to Mr. Luzac: “Your
kind favor of the 24th, with the two elegant copies of the
‘Penees,’ I have received with gratitude. This republic appears to be at this time in a violent crisis. It is to
be hoped, that the effect of the fermentation will be salutary. If it is indeed true, that the republic has acceeded
to the armed neutrality, and the nations engaged in that
confederation are in earnest to make a common cause, the
commercial interest of this country will be protected;
because England will not venture to take ships which will
be redemanded by such a formidable combination. Reprisals ordered by four nations, or perhaps five or six, in
addition to three with whom England is already at war,
would be too dangerous for her; or if she should be desperate enough to hazard all, the confederated powers
would easily obtain compensation; for it may, I think, be
depended on, that she is not, as she seems to think herself,
omnipotent nor infallible. She owes the existence of her
maritime power at this moment, to the inactivity, whether accidental or political, of her present enemies. Such
inactivity may not always continue. Perhaps it has been
studied, on purpose to accomplish the armed neutrality.
The councils of France and Spain might think it prudent
to give time to the neutral nations, to complete their confederation. If delays were necessary to complete the neutral system, I should rejoice in those delays, because I esteem that an excellent effect for the good of mankind,
springing out of the American revolution.“The English, in the conduct of the American war, are
degenerating into greater and greater degrees of cruelty
and barbarism. But there is a kind of consolation in seeing that they pursue the same maxims towards other nations which they adopted first towards us. When all nations shall see that they have become tyrants to them, they
will at length believe they have been such in America.“The honorable Francis Dana, Esq. formerly a member
of Congress, now a secretary to one of their Legations, will
do me the favor to deliver this. He has an inclination to
see Leyden, and I shall esteem myself under particular
obligations to you, if you can give him an opportunity of
seeing in your city, whatever is worthy the attention of a
traveller.”1780, Nov. 30—wrote to Dr. Franklin: “I have
already accepted bills drawn upon Mr. Laurens, to the mount of thirty four thousand three hundred and fifty
eight guilders. How many more will arrive, I know not.
I shall inform your excellency, from time to time, as they
appear, and I accept them. This republic is in a violent
crisis. If a certain party prevails, we shall raise no money
here: If they do not, very little. Patience and delay is
recommended to me, in hopes of a turn of affairs. I am
advised to do nothing; to attempt nothing; not
even to choose a house at present. I am vexed and grieved beyond measure, at the fate of poor Trumbull and
Tyler. It will, however, have one good effect. It will
be a warning. It will break up a weak communication
the common discretion ought to have prevented long ago.”1780, November 30—wrote again to Dr. Franklin: “I was duly honored with your excellency’s letter of the
8th of October, by Mr. Searle. I thank you, sir, for enclosing the resolution of Congress respecting my salary and
Mr. Dana’s. I wish I could see a prospect of relieving
you from this burthen, as well as that of the bills of exchange drawn upon Mr. Laurens; but at present there
is not a prospect of obtaining a shilling. What turn affairs may take, it is impossible to foresee. Some gentlemen tell me, that a few months, or indeed a few weeks,
may produce events which will open the purses to me.
But I think that our want of credit here is owing to causes that are more permanent. I never had any just idea
of this country until I came here; if indeed I have now.
I have received money of the house of Horneca Titzeau
and Grand, on account of Mr. Ferdinand Grand, of Paris, for my subsistence, and if you have no objection, I
will continue in this way.—Mr. Searle’s conversation is a
cordial to me. He gives a charming, sanguine representation of our affairs; such as I am very well disposed to
believe; and such as I should give myself, if examined
upon interrogatories, according to the best of my knowledge. But we have an hard conflict to sustain yet.The correspondence you mention, between his excellency
the Count de Vergennes and me, I transmitted regularly to
Congress, in the season of it, from Paris; and other copies, since my arrival in Amsterdam; both, without any comments.The letter I mentioned, I believe, was from your excellency, (in the name of the commissioners) to Mr. Dumas,
who informed me that there has been none to the Grand
Pensionary, but the one written when I first arrived at
Passy, in April, 1788, which I remember very well.The republic, it is said, for it is hard to come at the
truth, has, on the one hand, acceded to the armed neutrality, and, on the other, disavowed the conduct of Amsterdam. This, it is hoped, will appease all nations for
the present; and it may, for what I know. We shall see.
I should be less surprised at Great Britain’s treating the
United Provinces like an English colony, if I did not every day hear the language and sentiments of English colonists. But if she treats all her colonies with equal tyranny, it may make them all in time equally independent.
A gentleman here has received a commission from England to hire as many ships as he possibly can, to carry
troops to America. Of this I have certain information.
It is also given out, that sir Joseph Yorke has demanded
and obtained permission of the States to do it; but this,
I believe, is an English report. It is also said, that the
Burgomasters have signified abroad, that it would be disagreeable if any body should charter the ships. But this
too may be only bruit. The commission, however, shews
the English want of shipping; their intention to send
troops; and their cunning to get away from this nation,
both their ships and seamen.”The lines in Italics, Messieurs Printers, in the foregoing
letter, would require one of your proposed numbers of
forty pages to explain them. The late chief justice Dana
is the only man living, besides myself, who can explain
them; and I hope he will at least give to posterity his
explanation of them. The Count de Vergennes, who
had courted and forced me into conferences and correspondence with him, on the abolition of paper money, of
the 13th of March, 1780, and had insisted that Congress
should discriminate Frenchmen from all other nations, and even from their own citizens, by paying them for
the bills they possessed, in silver and gold, at their full
nominal value. I had demonstrated the injustice and impracticability of this project, though with perfect civility
and decency, in so clear a light, that the Count was pleased to take offence, and wrote to me in much such a style
of sarcasm as Mr. Canning uses with our ministers. I
was offended in my turn, and returned him irony for
irony, and sarcasm for sarcasm, determined to put an end
to such a style of negociation with me, or put an end to
my existence as an ambassador. I transmitted immediately to Congress copies of this correspondence, and they
were so well satisfied with my reasoning, that, as I have
stated before, they passed an unanimous vote of thanks
for my industrious attention to the interest and honor of
the United States, especially in that correspondence with
the Count de Vergennes.The count however, finding that I would not, or could
not say at his bidding that two and two made five, determined to ruin me at home: and try if he could not get
some other person appointed in the commission for peace,
who could be more complaisant. To this end he sent
copies of the correspondence to the Chevalier de la Luzerne and Mr. Marbois to be by them communicated to
members of congress publicly or privately, that they
might judge whether Mr. Adams was a person fit to be
trusted with so important a commission as that for peace.
To the same end he sent copies to Dr. Franklin and desired him to communicate them to congress publicly or
privately, with the same view. Franklin wrote me an
account of this formidable complaint against me, and although congress had already pledged themselves, by their
vote of thanks to me yet I knew that such were the terrible apprehensions in that body of displeasing the court
of France, that I expected to be recalled. Vergennes was
so miffed, that he gave out he would never write to me
again, nor have any thing to do with me. He was obliged
however to recant. For instead of my recal, he soon
found himself obliged to invite me to Versailles and both confer and correspond with me concerning the mediation
of the two imperial courts and the congress at Vienna, as
I have before related, while I was yet alone in the commission for peace. And afterwards when I returned to
Paris, after my success in Holland, to the final negociation of the peace, he thought it prudent so entirely to
change his conduct towards me, that no expression of his
complaisance was thought too much. One extraordinary
instance of which I recorded in my journal, that journal
which Hamilton has made so famous, and which he has
so scandalously misrepresented in his pamphlet. Of this
journal and that pamphlet, if I live, and can move a pen,
you shall hear more hereafter.
				
					John Adams.
				
				